Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Upon further consideration of claim 293 (and 294-295 dependent therefrom) and based on the comments made by the board in the decision mailed 29 Jul 2021, the claim will be interpreted as requiring direct contact between the cutting segments and the discs in addition to the cutting segments located on an outer perimeter of a weld ring. The recitation of the weld ring being “partially interposed” between the discs and cutting segments appears to allow for at least part of the cutting segments to remain in direct contact with the discs in accordance with claim 281 while still being located on an outer perimeter of the weld ring in accordance with claim 293. 
EXAMINER'S AMENDMENT
The Patent Trial and Appeal Board affirmed the rejection(s) against claim(s) 297-300, but reversed all rejections against claim(s) 281-296. Claim(s) 297-300 is/are cancelled by the examiner in accordance with MPEP § 1214.06. Prosecution is closed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 297-300 submitted 15 Apr 2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 281 and its dependents, Hallez (US 4718398) appears to be the closest prior art. As described in the board decision mailed 29 Jul 2021, Hallez does not teach the plurality of cutting segments directly affixed to an outer perimeter of the first and second discs. There is no direct contact between the cutting segments and discs due to the peripheral rim included in the tool of Hallez. There is no teaching or suggestion in the prior art which would motivate a person having ordinary skill in the art to omit this peripheral rim, particularly in combination with the first disc, second disc and medial sections taught by Hallez. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723